Citation Nr: 1018090	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  04-42 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active military service from January 1980 to 
September 1980 and from January 1981 to February 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, that denied entitlement to service connection for 
psychiatric disability.  

The Board issued a decision in August 2006 that held the 
Veteran had not filed a timely substantive appeal as to the 
September 2001 denial of service connection for a psychiatric 
disability.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which issued an Order in May 2008 vacating the Board's 
decision and returning the matter to the Board for additional 
consideration.  The Board issued a decision in March 2009 
finding that the Veteran had filed a timely appeal of the 
September 2001 rating decision.  At that time, the Board also 
remanded the claim for service connection for psychiatric 
disability to the originating agency for further action.  The 
claim has been returned to the Board for appellate action.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009). 


REMAND

Following the determination that the Veteran had perfected a 
timely appeal of the issue of service connection for 
psychiatric disability, the Board directed the originating 
agency to readjudicate the claim with consideration of the 
extensive documentary evidence regarding the Veteran's 
psychiatric disorder that had been received since the 
originating agency's last adjudication of the claim in 
October 2003.  The originating agency was also instructed to 
send the Veteran a notice letter advising her of the evidence 
required to support her claim and the respective duties of VA 
and the claimant in obtaining such evidence in light of 
current procedures.  The Board added that the originating 
agency should undertake any other development it determined 
to be warranted.  

While the originating agency issued a letter advising the 
Veteran of the evidence required to support her claim and the 
respective duties of VA and the claimant in April 2009, and a 
supplemental statement of the case (SSOC) in February 2010, 
no additional development was undertaken.  

The Board notes that the Veteran submitted a statement in 
June 2009 in response to an April 2009 Board letter, in which 
she requested a psychiatric evaluation at the VA medical 
facility in Manchester to support her claim.  

The Veteran has long argued that she developed her current 
psychiatric disability in service as a result of an abusive 
marriage to her superior officer which began in service.  The 
record is replete with reference to diagnoses of major 
depression and PTSD related at least in part to her alleged 
abusive marriage.  

As noted, the Veteran has requested that an examination be 
scheduled.  VA is obliged to provide an examination or obtain 
a medical opinion if the evidence of record: contains 
competent evidence that the claimant has a current 
disability, or persistent recurrent symptoms of a disability; 
and establishes that the Veteran suffered an injury or 
disease in service; indicates that the claimed disability or 
symptoms may be associated with the established injury or 
disease in service or with another service-connected 
disability, but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 38 
C.F.R. § 3.159 (c)(4).

The threshold for finding that there "may" be a nexus between 
current disability or persistent or recurrent symptoms of 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 
at 83 (2006).

Under the circumstances, the Board finds that the duty to 
assist set forth at 38 C.F.R. § 3.159 requires that the 
Veteran be scheduled for a VA examination related to her 
claim.  

Nonetheless, the Board also notes that the February 2010 SSOC 
was returned to sender, and thus it appears that the Veteran 
has changed her address and not informed VA.  The Court has 
held that VA's duty to assist a veteran in developing the 
facts and evidence pertinent to a veteran's claim is not a 
one-way street.  If the veteran wants help, he or she cannot 
passively wait for it in those circumstances where he or she 
may or should have information that is essential in obtaining 
the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  It is the responsibility of veterans to 
cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
In the normal course of events, it is generally the veteran's 
burden to keep VA apprised of his whereabouts.  If he (or 
she) does not do so, VA is not obligated to "turn up heaven 
and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  In this regard, the Veteran's representative, who 
submitted argument on her behalf in April 2010, may want to 
take action to verify the Veteran's current address with VA 
if the case is to proceed effectively.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:
(
1.  The RO or the AMC should schedule the 
Veteran for an examination by a VA 
psychiatrist and request the psychiatrist 
to review the entire claims folders, to 
include the Veteran's service treatment 
and post treatment records.  Based on 
examination of the Veteran and review of 
the records, the examiner should answer 
the following questions with respect to 
each currently present acquired 
psychiatric disorder:

a.  Is at least as likely as not that the 
disorder was present in service and if 
so, did the disorder clearly and 
unmistakably exist prior to the Veteran's 
entrance onto active duty?

b.  With respect to any such disorder 
which the examiner believes existed prior 
to the Veteran's entrance onto active 
duty, did the disorder clearly and 
unmistakably undergo no chronic increase 
in severity during or as a result of 
service?

c.  With respect to any current 
psychiatric disorder which the examiner 
believes was not present during active 
service, is it at least as likely as not 
that the disorder is etiologically 
related to the Veteran's active service, 
to include an in-service stressor as 
described by the Veteran?

3.  The RO or the AMC should undertake 
any other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim for 
service connection for psychiatric 
disability.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, she and her representative 
should be furnished a supplemental 
statement of the case and afforded the 
requisite opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  It also must be afforded expeditious treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


